Citation Nr: 1408935	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-26 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD) and acute schizophrenia, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to December 1977.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  The Veteran requested a transfer of his file which was accomplished and, therefore, the Agency of Original Jurisdiction (AOJ) over the current appeal is the New Orleans, Louisiana VA Regional Office (RO).

Upon the Veteran's request, a hearing was held before the undersigned via live videoconference in November 2012.  A transcript is included in the record.

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, MDD, and schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1979 rating decision, the RO denied service connection for schizophrenia.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  In a September 2005 rating decision, the RO denied service connection for an acquired psychiatric disorder.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination. 

3.  Evidence received since the September 2005 rating decision with respect to an acquired psychiatric disability is new and material because it had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the decision, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The February 1979 rating decision denying the Veteran's claim of service connection for schizophrenia is final.  38 U.S.C. § 7266 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The September 2005 rating decision denying the Veteran's claim of service connection for an acquired psychiatric disorder, to include MDD and schizophrenia, is final.  38 U.S.C. § 7266 (West 2002); 38 C.F.R. § 20.1100 (2013).

3.  The criteria for reopening the claim of service connection for an acquired psychiatric disorder, to include MDD and schizophrenia, have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1978, the Veteran filed a claim seeking entitlement to service connection for schizophrenia.  The RO denied the claim in March 1979.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the March 1979 rating decision became final.  

In March 2005, the Veteran filed a claim seeking entitlement to service connection for an acquired psychiatric disorder to include depression and acute psychosis.  The RO recharacterized the claim as a claim to reopen the denial of service connection for an acquired psychiatric disorder to include MDD and schizophrenia.  The RO denied the claim in September 2005.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the September 2005 rating decision became final.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Shade, 24 Vet. App. at 119-20.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, the Board finds that new and material evidence has been received and that the criteria to reopen the claim have been met.  

The first, original claim was denied because the Veteran's in-service psychiatric disability was "acute and transitory without residuals on last examination."  March 1979 Rating Decision.  The RO determined the Veteran did not have, at that time, a disability caused by or related to his active military service.  Id.  The 2005 claim, characterized by the RO as a claim to reopen, was denied on the basis that the "evidence submitted [was] not new and material."  September 2005 Rating Decision.  The RO noted that a July 2005 VA examination failed to provide medical evidence supporting a finding that the Veteran had an acquired psychiatric disorder etiologically related to his active military service.  Id.

Since the September 2005 rating decision became final, the Veteran has proffered additional medical records containing updated diagnoses and verification of recent treatment for his mental health condition, as well as testimony regarding his service experiences.  The evidence submitted by the Veteran has not been previously submitted to agency decision makers and, therefore, is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  Also, the evidence shows, when presumed to be credible, that the Veteran has a currently diagnosed acquired psychiatric disorder, which, he relates began in service.  For these reasons, the Board finds the newly submitted evidence material.

Because the Board finds that the evidence received since the last final denial is both new and material, the requirements to reopen the claim have been met.  The Board grants the Veteran's request to reopen his claim for entitlement to service connection for an acquired psychiatric disability to include MDD and schizophrenia.


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability, to include MDD and schizophrenia, is reopened.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability to include PTSD, MDD, and schizophrenia.  The Board has reopened the Veteran's claim; however, additional development is required prior to a decision on the merits.

As revealed in the testimony at the hearing before the undersigned, the Veteran has been evaluated as disabled by the Social Security Administration (SSA) and underwent mental health examinations in connection with the SSA determination.  See Hearing Tr. at 2-3.  The SSA records have not been associated with the claims file.  

At his recent examination, the Veteran related beginning psychiatric treatment in approximately 1998-1999.  On a VA Form 21-4128 attached to the Veteran's May 2009 claim, he listed VA facilities where he had received treatment - Des Moines, Iowa; Saginaw, Michigan; and Detroit, Michigan.  The RO obtained records from Saginaw covering treatment from August 2004 to February 2005 and from May to September 2009; it is not clear from the Veteran's statements whether there should be records covering additional time periods.  The RO has also obtained records from other VA facilities not identified by the Veteran such as Toledo, Ohio; Ann Arbor, Michigan; and Omaha, Nebraska.  However, there are currently no records on file from Des Moines or Detroit.


A remand is required to obtain the above-referenced records.  Because this matter is being remanded to obtain additional treatment records and records of prior mental health examinations that were unavailable at the May 2011 VA examination, the Veteran should be afforded a new medical examination to determine the nature and etiology of any current acquired psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding adequate examination must consider prior medical history and examinations); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding Social Security Administration records.  Documentation of efforts to obtain these records must be associated with claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Obtain and associate with the claims file VA treatment records from the Des Moines VAMC, the Detroit VAMC, and associated outpatient clinics, as well as from Saginaw for all treatment from 2000 to the present.

Documentation of efforts to obtain these records must be associated with claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.   After obtaining as much of the above evidence as is available, then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's current acquired psychiatric disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Does the Veteran currently have any acquired psychiatric disability?

b.  For each acquired psychiatric disability identified in response to (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current acquired psychiatric disability is etiologically related to his active military service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


